Citation Nr: 0431758	
Decision Date: 11/03/04    Archive Date: 12/08/04

DOCKET NO.  02-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1972.  The appellant is the deceased veteran's widow.

This appeal arises from a June 2001 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for the 
cause of the veteran's death.

The appellant testified in a videoconference hearing before 
the undersigned in October 2003.


REMAND

The veteran died in February 2001, at the age of 49.  The 
certificate of death listed the immediate cause of death as 
congestive heart failure.  Cirrhosis of the liver and 
Hepatitis C were listed as contributing conditions.  In 
October 2003, the RO received a copy of a letter from the 
Bossier Parish Coroner to the Louisiana Division of Vital 
Records, stating that there was an error on the veteran's 
death certificate and requesting that it be amended to show 
post-traumatic stress disorder (PTSD) and hypertension as 
conditions contributing to the veteran's death.

The determination has been made that additional development 
is necessary in the current appeal.  During her 
videoconference hearing, the appellant testified that her 
husband had seen a psychiatrist at the VA hospital on 
February 22, 2001- just days before his death.  While there 
are VAMC records from that date, there are none showing 
psychiatric treatment.  Those VA psychiatric treatment 
records may be relevant to the appellant's claim and should 
be obtained, if available.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
  
Furthermore, the veteran's death certificate lists his place 
of death as Christus Schumbert Bossier Hospital.  However, 
there are no medical records from that hospital in the claims 
file.  These records must be obtained if available.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO should contact the Shreveport 
VAMC and request any records of the 
veteran's treatment at that facility on 
and after February 22, 2001.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should ask the appellant to 
complete an authorization form and then 
attempt to obtain records of the 
veteran's final hospitalization at 
Christus Schumbert Bossier Hospital on, 
and immediately preceding, February 25, 
2001.    

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The appellant should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless she receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



